NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 27 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 MASOUMEH MOHAJER,                               No. 15-55122

                  Plaintiff-Appellant,           D.C. No. 2:14-cv-03085-DSF-FFM

   v.
                                                 MEMORANDUM*
 J.P. MORGAN CHASE BANK, N.A.,
 Company; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Masoumeh Mohajer appeals pro se from the district court’s judgment

dismissing her action alleging federal and state law claims arising from foreclosure

proceedings. We have jurisdiction under 28 U.S.C. § 1291. We affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We do not consider Mohajer’s federal and state law claims arising from

foreclosure proceedings because Mohajer does not challenge the district court’s

dismissal of those claims in her opening brief. See Padgett v. Wright, 587 F.3d

983, 985 n.2 (9th Cir. 2009) (court does not consider matters not specifically and

distinctly raised and argued in the opening brief).

      We reject as unsupported by the record Mohajer’s contention that opposing

counsel filed a proposed order with the district court without a certificate of

service.

      Defendants’ September 11, 2015 motion for judicial notice is denied as

unnecessary.

      AFFIRMED.




                                          2                                       15-55122